EXHIBIT 10.1

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth the current base salaries provided to the
Company’s principal executive officer, principal financial officer and three
most highly compensated executive officers.

 

Executive Officer

   Former Salary*    Current Salary

David S. Haffner

   $ 775,000    $ 810,000

Matthew C. Flanigan

   $ 300,000    $ 326,500

Felix E. Wright

   $ 700,000    $ 700,000

Karl G. Glassman

   $ 620,000    $ 648,000

Paul R. Hauser

   $ 300,000    $ 311,300

 

* Salaries were adjusted on April 12, 2007.

Executive officers are also eligible to receive a bonus each year under the
Company’s 2004 Key Officers Incentive Plan (filed as Exhibit 10.13 to the
Company’s Form 10-K for the year ended December 31, 2005). Bonuses are
calculated pursuant to the Award Formula filed as Exhibit 10.2 to the Company’s
Form 10-Q for the quarter ended March 31, 2006. The target percentages under
this plan for the Company’s principal executive officer, principal financial
officer and three most highly compensated executive officers are as shown in the
following table.

 

Executive Officer

   Target Percentage  

David S. Haffner

   70 %

Matthew C. Flannigan

   40 %

Felix E. Wright

   60 %

Karl G. Glassman

   60 %

Paul R. Hauser

   44 %